Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 11281326. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of the claims of the application are found in the comparable patent claim.
17/674574 (Claim 15)
11281326 (Claim 15)
A method, comprising:
A method, comprising:
Receiving, at a molded panel, a first user input configuration file, the first user input configuration file comprising a first user input configuration;
receiving a first user input configuration file, the first user input configuration file comprising a first user input configuration;
receiving a first user input at the first user input area based on a user contact with the first user input area at the molded panel, wherein the first user input area is electronically configured according to the first user input configuration;
receiving a first user input at the first user input area at the molded panel based on a user contact with the first user input area at the molded panel; configuring a molded panel electrically according to the first user input configuration, the first user input configuration comprising a first user input area of the molded panel;
communicating the first user input to a CPU based on the first user input configuration; 
communicating the first user input to a CPU based on the first user input configuration;
receiving, at the molded panel, a second user input configuration file, the second user input configuration file comprising a second user input configuration;

receiving a second user input configuration file, the second user input configuration file comprising a second user input configuration; 
receiving a second user input at the second user input area at the molded panel based on a user contact with the second user input area at the molded panel, wherein the second user input area is electronically configured according to the second user input configuration file;
receiving a second user input at the second user input area at the molded panel based on a user contact with the second user input area at the molded panel; configuring the molded panel electrically according to the second user input configuration, the second user input configuration comprising a second user input area of the molded panel;

communicating the second user input to the CPU based on the second user input configuration.
communicating the second user input to the CPU based on the second user input configuration.


Dependent Claims 16-20 are also rejected on the ground of non-statutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11281326. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of the independent claims of the application on which the dependent claims of the application depend are found in the comparable patent claim.

Claim Objections
Claim 6 is objected to because of the following informalities: typographical error. Line 3 includes the phrase “based one”, which is assumed to be intended as “based on one”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 15 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 15 recites the limitations “the first user input area" in line 4, and “the second user input area" in line 11.  There is insufficient antecedent basis for these limitations in the claim.
Further depending claims not mentioned inherit the deficiencies of their respective base claims and are rejected under similar rationale.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin (U.S. Patent Application Publication 20140282142 A1).

Regarding Claim 1, Lin teaches a system (Abstract) comprising: 
a panel (Fig 3 par 0025 touch panel 306) having 
a CPU (Fig 3 par 0025 touch screen device processor 312), a memory (Fig 3 par 0025 touch screen device memory 310), and a transceiver (par 0053 [transceiver portion of] touch screen device processor 312 may be configured to receive a user command from the touch screen device 304; [transceiver portion of] touch screen device processor 312 may be further configured to transmit an ultrasound UI component parameter based upon, at least in part, the user command, to an ultrasound host processor (located, e.g., in ultrasound system 300)), wherein 
the panel is configured to receive a first input from a user (par 0037 Fig 4 the panel is configured to receive a user input comprising the user touching keyboard 402, trackballs 404-406, slide potential 408, knob 410, paddle 412, and/or buttons 414-418) and communicate the first user input to the CPU (par 0053 [the transceiver portion of] touch screen device processor 312 may be configured to receive a user command [corresponding to the user touch panel input] communicated from the touch screen device 304) based on a first panel configuration (at least par 0027 panel controls including any first user input area’s electrical response may be set by the configurator [using a first panel configuration] as to response time, initial value, step value, whether it is actively present or not par 0031, etc.); and 
a portable computing device (Fig 3 ultrasound system 300; ultrasound systems are well-known to be portable, see e.g. Philips_CX50.pdf dated 2016)  comprises a configurator (par 0037 Fig 4 in response to a user touching keyboard 402, trackballs 404-406, slide potential 408, knob 410, paddle 412, and/or buttons 414-418, ... ultrasound system (e.g., ultrasound system 300), ... may call a method or function that may cause the ultrasound system to act or operate as desired, based on [par 0027] user customization through UI system 302 of one or more properties of the ultrasound UI components; par 0071 ultrasound UI layout editing mode), wherein 
the portable computing device wirelessly (par 0090 suggests various portions of the system may comprise wireless connections) communicates with the CPU via the transceiver (par 0053 [transceiver portion of] touch screen device processor 312 may be configured to receive a user command from the touch screen device 304; [transceiver portion of] touch screen device processor 312 may be further configured to transmit an ultrasound UI component parameter based upon, at least in part, the user command, to an ultrasound host processor (located, e.g., in ultrasound system 300)) to electronically configure the first panel configuration of the panel (par 0075 each user assembled or configured touch screen interface can be saved by the user; the component library is stored in the user interface processor; par 0059 the user may call the saved, customized ultrasound UI layout when subsequently using the ultrasound system; at least par 0027 panel controls including any first user input area’s electrical response may be set by the configurator as to response time, initial value, step value, whether it is actively present or not par 0031, etc.).

Regarding Claim 2, Lin teaches the system according to claim 1, wherein the portable computing device comprises a portable computing device memory configured to store a second panel configuration as a second panel configuration file, wherein the portable computing device wirelessly transmits the second panel configuration file to the panel.

Regarding Claim 3, Lin teaches the system according to claim 1, wherein the configurator comprises an integrated development environment configured to edit the second panel configuration file (par 0071 during an ultrasound UI layout editing mode, the user may add a new ultrasound UI component [to a new, second panel configuration profile] or edit an existing ultrasound UI component [of an existing, first panel configuration profile]]. Ultrasound UI layout may be saved as profiles).

Regarding Claim 4, Lin teaches the system according to claim 3, wherein the integrated development environment is configured to edit the sensitivity of a first programmable input of the panel (par 0006 the one or more customizable properties of the ultrasound user interface component may include at least one of: movement speed, response time, and step value, one or more of which are reasonably construed as an input’s “sensitivity”).

Regarding Claim 5, Lin teaches the system according to claim 4, wherein the portable computing device allows a plurality of user profiles to access the integrated development environment (par 0009 describes multiple users selecting parameters for ultrasound user interface components, which are stored, and later retrieved in response to determining the user operating the ultrasound system).

Regarding Claim 6, Lin teaches the system according to claim 5, wherein the portable computing device is configured to allow customization of a third panel configuration file in the integrated development environment based one of the plurality of user profiles (par 0009 describes multiple users selecting parameters for ultrasound user interface components, which are stored, and later retrieved in response to determining the user operating the ultrasound system; par 0071 describes the ability for users to edit, e.g., an existing, second profile into a new, third profile).

Regarding Claim 7, Lin teaches the system according to claim 1, wherein the panel further comprises a feedback unit (par 0052 Fig 3 feedback portion of UI system 302) to provide feedback to a user (par 0052 Other customizable properties for an ultrasound UI component may be associated with sound [audible], or another effect that may occur, when the ultrasound UI component is activated.  For example, a click customizable property, if set, may cause the UI system to make a click sound when the corresponding first ultrasound UI component is activated).

Regarding Claim 8, Lin teaches the system according to claim 7, wherein the feedback unit is configurable (par 0052 Other customizable properties for an ultrasound UI component may be associated with sound [audible], or another effect that may occur, when the ultrasound UI component is activated.  For example, a click customizable property, if set, may cause the UI system to make a click sound when the corresponding first ultrasound UI component is activated).

Regarding Claim 10, Lin teaches the system according to claim 1, wherein the panel is adapted for use in a healthcare application (par 0001 clinical application).

Claims 11-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rao et al. (U.S. Patent Application 20180373350 A1, hereinafter “Rao”).

Regarding Claim 11, Rao teaches a method (par 0024), comprising: 
configuring (par 0039 receiving a user's vehicle setting preferences on user interface 218 [touch display 108]), at a remote configurator (par 0037 vehicle control system 230 may also receive input from one or more external devices 240 operated by the user, such as from mobile device 242. This allows aspects of vehicle systems 231 and vehicle controls 261 to be controlled based on user input received from the external devices 240; par 0049 the mapping of inputs to actions may be dynamically reconfigurable by a user), an encoder (par 0044 Fig 6 display knob 300) according to a first input configuration from a user (par 0045 As indicated in FIG. 6, the menu 602 may present macro preset functions into a single selection. For example, the menu 602 may include selectable user interface elements that are each selectable to control one or more vehicle systems to adhere to one or more user settings (e.g., a preset cabin temperature, a radio station/volume/media selection setting, a moonroof/sunroof state, a navigation setting, etc.)), the first input configuration defining a first gesture (par 0044-0045 first configuration comprising selectable preset macro function menu items also defines a first gesture comprising a touch input to the menu item to select it); .
the first input configuration further comprising a first icon and a second icon (par 0045 Fig 6 menu 602 includes first and second menu item display objects); 
transmitting wirelessly the first input configuration from the remote configurator to the encoder (par 0030 Fig 2 external devices 240 such as mobile phone 242 may communicate with in-vehicle computing system 200 wirelessly; par 0053 the display knob may include a wireless interface; par 0037 vehicle control system 230 may also receive input from one or more external devices 240 operated by the user, such as from mobile device 242. This allows aspects of vehicle systems 231 and vehicle controls 261 to be controlled based on user input received from the external devices 240; paras 0055-0057 Fig 11 the configuration may be stored by the knob processor as an input [with its attributes] to action table/map in memory); 
configuring (par 0039 receiving a user's vehicle setting preferences on user interface 218 [touch display 108]), at the remote configurator (par 0037 vehicle control system 230 may also receive input from one or more external devices 240 operated by the user, such as from mobile device 242. This allows aspects of vehicle systems 231 and vehicle controls 261 to be controlled based on user input received from the external devices 240; par 0049 the mapping of inputs to actions may be dynamically reconfigurable by a user), the encoder (par 0044 Fig 6 display knob 300) according to a second input configuration from a user (par 0045 As indicated in FIG. 6, the menu 602 may present macro preset functions into a single selection. For example, the menu 602 may include selectable user interface elements that are each selectable to control one or more vehicle systems to adhere to one or more user settings (e.g., a preset cabin temperature, a radio station/volume/media selection setting, a moonroof/sunroof state, a navigation setting, etc.)), the second input configuration defining a second gesture different from the first gesture (par 0047 a second configuration may comprise a rotational or push-button gesture applied to the knob 300); 
the second input configuration further comprising a third icon and a fourth icon (par 0049 when the display knob is actuated (e.g., via push button or rotation), the display human-machine interface (HMI) may change to a specific mode (e.g., displaying third and fourth icons associated with HVAC/climate control versus radio, etc.); and 
transmitting wirelessly the second input configuration from the remote configurator to the encoder  (par 0030 Fig 2 external devices 240 such as mobile phone 242 may communicate with in-vehicle computing system 200 wirelessly; par 0053 the display knob may include a wireless interface; par 0037 vehicle control system 230 may also receive input from one or more external devices 240 operated by the user, such as from mobile device 242. This allows aspects of vehicle systems 231 and vehicle controls 261 to be controlled based on user input received from the external devices 240; paras 0055-0057 Fig 11 the configuration may be stored by the knob processor as an input [with its attributes] to action table/map in memory).

Regarding Claim 12, Rao teaches the method according to claim 11, wherein 
the encoder comprises 
a central protrusion (par 0053 Fig 9 base 904), 
a knob (par 0053 Fig 9 cap 902) configured to rotate in substantially a single plane about the central protrusion (par 0047 rotation of the display knob may also be performed by rotating one or more components of the display knob assembly [e.g. cap 902] relative to one or more other components of the display knob assembly [e.g. base 904]; e.g. an outer cap of the display knob may rotate relative to an inner base of the display knob assembly) and 
a top surface comprising a touch screen configured to display a first display (par 0046 Fig 6 touch screen 604 The display knob 300 may include one or more touch-sensitive surfaces to detect touch input to a) the display 604, and/or b) the periphery of the display along the top surface 606 of the display knob) comprising the first icon and the second icon (par 0045 Fig 6 menu 602 includes first and second menu item display objects) as defined by the remote configurator (par 0037 vehicle control system 230 may also receive input from one or more external devices 240 operated by the user, such as from mobile device 242. This allows aspects of vehicle systems 231 and vehicle controls 261 to be controlled based on user input received from the external devices 240; par 0049 the mapping of inputs to actions may be dynamically reconfigurable by a user). 

Regarding Claim 13, Rao teaches the method according to claim 11, wherein the encoder comprises a feedback unit configured to provide feedback of at least one selected from the group of visual feedback, audible feedback, haptic feedback (par 0048 the display knob may include rumble/vibration motor(s) and/or mechanical structures to provide haptic or sensory feedback for pushbutton/rotational/translational actuation and/or for touch input detected by the display knob), and motion feedback.

Regarding Claim 14, Rao teaches the method according to claim 13, further comprising providing feedback at the feedback unit when the first input is received by a touch screen (par 0048 the display knob may include rumble/vibration motor(s) and/or mechanical structures to provide haptic or sensory feedback for pushbutton/rotational/translational actuation and/or for touch input detected by the display knob).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lin (U.S. Patent Application Publication 20140282142 A1) in view of Prokhorov (U.S. Patent Application Publication 20180079429 A1). 

Regarding Claim 9, Lin teaches the system according to claim 1. However, Lin appears not to expressly teach wherein the panel is adapted for use in a vehicle. 
Prokhorov teaches wherein the panel is adapted for use in a vehicle (par 0104 Fig 8 display 280 is a touch-screen display panel with a plurality of pixels configured to change in response to an operator input; par 0108 Figs 9-11 three riding screen layouts 571, 573, and 575 are illustrated for display screen 280. Each riding screen layout is a [previously stored] customized screen selected by an operator of vehicle 200). 
Lin and Prokhorov are analogous art as they each pertain to configurable user interface panel systems. It would have been obvious to a person of ordinary skill in the art to modify the system of Lin with the inclusion of the panel is adapted for use in a vehicle of Prokhorov. The motivation would have been in order to provide to provide customizable visual information to recreational vehicle riders (Prokhorov Abstract).

Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (U.S. Patent Application Publication 20140282142 A1) in view of Pryor (United States Patent 7489303 B1). 

Regarding Claim 15, Lin teaches a method (par 0007), comprising: 
receiving, at a 
receiving a first user input at the first user input area based on a user contact with the first user input area at the 
communicating the first user input to a CPU based on the first user input configuration (par 0053 touch screen device processor 312 may be configured to receive a user [input] from the touch screen panel 304 controls; par 0027 panel controls including any first user input area’s electrical response may be set by the configurator as to response time, initial value, step value, whether it is actively present or not par 0031, etc.); 
receiving, at the 
receiving a second user input at the second user input area at the 
communicating the second user input to the CPU based on the second user input configuration (par 0053 touch screen device processor 312 may be configured to receive a user [input] from the touch screen panel 304 controls; par 0027 panel controls including any second user input area’s electrical response may be set by the configurator as to response time, initial value, step value, whether it is actively present or not par 0031, etc.).
However, Lin appears not to expressly teach wherein the panel is a molded panel.
Pryor teaches a reconfigurable panel (col 39 lines 17-25 configurations [function programming] may vary by driver) with first and second user input areas wherein the panel is a molded panel (Fig 5A col 35 lines 60-66 ridge 407, col 36 lines 7-15 indent 408).
Lin and Pryor are analogous art as they each pertain to configurable user interface panel systems. It would have been obvious to a person of ordinary skill in the art to modify the method of Lin with the inclusion of the panel being a molded panel of Pryor. The motivation would have been in order to provide relief details that are aides to facilitate the driver finding the correct location on the screen for input action (Pryor col 36 lines 7-15).

Regarding Claim 16, Lin as modified teaches the method according to claim 15, wherein the first user input area is the same as the second user input area (Pryor Fig 5A col 36 lines 7-15 the indents can all be alike as shown).
Lin and Pryor are analogous art as they each pertain to configurable user interface panel systems. It would have been obvious to a person of ordinary skill in the art to modify the method of Lin with the inclusion of the first user input area is the same as the second user input area of Pryor. The motivation would have been in order to provide relief details that are aides to facilitate the driver finding the correct location on the screen for input action (Pryor col 36 lines 7-15).

Regarding Claim 17, Lin as modified teaches the method according to claim 15, wherein the first user input area is different from the second user input area (Pryor Fig 5A col 35 lines 60-66 ridge 407, col 36 lines 7-15 indent 408, the indents can be made of different shapes or sizes, or curvatures, depths, textures or other characteristics that impart a different "feel”).
Lin and Pryor are analogous art as they each pertain to configurable user interface panel systems. It would have been obvious to a person of ordinary skill in the art to modify the method of Lin with the inclusion of the first user input area is different from the second user input area of Pryor. The motivation would have been in order to differentiate the indents as it could be if they were to indicate numbers of a phone dial for example (Pryor col 36 lines 16-20).

Regarding Claim 18, Lin as modified teaches the method according to claim 17, further comprising providing feedback in response to the first user input or the second user input selected from the group consisting of visual feedback, audible feedback, haptic feedback, motion feedback, and combinations thereof. (Pryor col 10 lines 35-47 the panel system comprises programmable touch sensation generator as well as means for generating audio feedback).
Lin and Pryor are analogous art as they each pertain to configurable user interface panel systems. It would have been obvious to a person of ordinary skill in the art to modify the method of Lin with the inclusion of the haptic or audio feedback of Pryor. The motivation would have been in order to allow the driver to determine the state of controls, and even what to do with the control, with little or no visual data needed so that he may keep “eyes on the road” (Pryor col 10 lines 35-47).

Regarding Claim 19, Lin as modified teaches the method according to claim 17, wherein the first user input area comprises a raised or a depressed portion of the molded panel (Pryor at least Fig 5A col 36 lines 45-55 ridge 407).
Lin and Pryor are analogous art as they each pertain to configurable user interface panel systems. It would have been obvious to a person of ordinary skill in the art to modify the method of Lin with the inclusion of the first user input area comprises a raised or a depressed portion of the molded panel of Pryor. The motivation would have been in order to provide relief details that are aides to facilitate the driver finding the correct location on the screen for input action (Pryor col 36 lines 7-15).

Regarding Claim 20, Lin as modified teaches the method according to claim 17, wherein the molded panel is adapted for use in a vehicle (Pryor Fig 5A col 36 lines 45-55 ridge 407 for vehicle heat control).
Lin and Pryor are analogous art as they each pertain to configurable user interface panel systems. It would have been obvious to a person of ordinary skill in the art to modify the method of Lin with the inclusion of the molded panel is adapted for use in a vehicle of Pryor. The motivation would have been in order to allow the driver to determine the state of controls, and even what to do with the control, with little or no visual data needed so that he may keep “eyes on the road” (Pryor col 10 lines 35-47).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK EDWARDS whose telephone number is (571)270-7731.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARK EDWARDS/Primary Examiner, Art Unit 2624